11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

In re Kinder Morgan Production           * Original Mandamus Proceeding
Company, LLC,

No. 11-20-00027-CV                       * March 26, 2020

                                          * Memorandum Opinion by Stretcher, J.
                                            (Panel consists of: Bailey, C.J.,
                                            Stretcher, J., and Wright, S.C.J.,
                                            sitting by assignment)
                                            (Willson, J., not participating)

       This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be conditionally
granted. Therefore, in accordance with this court’s opinion, the petition for
writ of mandamus is conditionally granted. A writ of mandamus will issue
only if the Honorable Ernie B. Armstrong does not vacate the January 10, 2020
order by April 6, 2020.